Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 10 (a) (1) as being anticipated by Nguyen et al. (US 2018/0149008 A1) (“Nguyen’008”- herein).

Claim 24
Nguyen ‘008 discloses a method comprising:
 	providing a relative permeability modifier (RPM); providing a particulate;
preparing a treatment fluid comprising a base fluid, the RPM and the particulate using mixing equipment; and
	injecting the treatment fluid into a portion of the subterranean formation using one or more pumps;
	wherein the RPM comprises a polymer selected from the group consisting of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate halide copolymer, acrylamide and octadecyldimethylammoniumethyl methacrylate bromide copolymer, dimethylaminoethyl methacrylate and hexadecyldimethylammoniumethyl methacrylate bromide, the particulate comprises polylactic acid and the RPM and particulate have a synergistic effect that diverts the treatment fluid during the treatment operation that diverts the treatment fluid by at least 10 %.wherein the treatment operation diverts the treatment fluid by at least 10 %.  [0008, 0077; 0080, 0081, 0086-0090]
  	SinceNguyen’008 discloses the same method of treating a subterranean formation comprising a RPM, particulate such dimethylaminoethyl methacrylate and hexadecyldimethylammoniumethyl methacrylate bromide, particulate such as polylactic acid, and base fluid, it would have a synergistic effect that diverts the treatment fluid during the treatment operation that diverts the treatment fluid by at least 10 %.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’008 and in further view of Eoff et al. (US 2012/02779704 A1) (“Eoff” herein).


Nguyen’008 discloses a method comprising:
	providing a relative permeability modifier (RPM) comprising polylactic acid and a methacrylate:
	providing a particulate;
	preparing a treatment fluid comprising a base fluid, the RPM and the particulate; and placing the treatment fluid in at least a portion of a subterranean formation. [0008, 0077; 0080, 0081, 0086-0090] 
Nguyen ‘008 however is silent regarding the methacrylate comprise a copolymer of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate halide.
	Eoff teaches the above limitation (See paragraph 0027 Eoff teaches this limitation in that the RPM can contain dimethylaminoethyl methacrylate and the above monomer unit derived from a cetyldimethylammoniumethyl methacrylate halide. This RPM is sold under the trade name “HPT-1" by Halliburton Energy Services of Duncan, Okla.) for the purpose of reducing the water permeability within a subterranean formation, particularly within a proppant pack or a gravel pack, using a relative permeability modifier. [0005]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen ‘008 above with the above limitation, as taught by Eoff, in order to reduce the water the water permeability within a subterranean formation, particularly within a proppant pack or a gravel pack, using a relative permeability modifier. [0005]

Claim 2
Nguyen’008 discloses the method of claim 1, further comprising:
performing a treatment operation in a portion of the subterranean formation by injecting the treatment fluid into a portion of the subterranean formation. [0010]

Claim 3
Nguyen ‘008 discloses the method of claim 2, wherein the treatment operation comprises at least one treatment selected from the group consisting of a fracturing operation, a matrix acidizing operation and an acidizing fracturing operation. [0010]

Claim 4
Nguyen ‘008 discloses the method of claim 2, wherein the RPM reduces the-subterranean formation permeability by reducing matrix permeability of the subterranean formation.  [0008, 0010, 0012, 0077]

Claim 5
Nguyen ‘008 discloses the method of claim 2, wherein the RPM reduces subterranean formation permeability by reducing permeability of formation microfractures. [0008, 0010, 0077]

Claim 6
Nguyen ‘008 discloses the method of claim 2, wherein the particulate congregates within fractures within subterranean formation thereby reducing permeability of the formation. [0010, 0077]

Claim 7
Nguyen’008 discloses the method of claim 2, wherein the treatment operation diverts the treatment fluid by at least 10 %. (i.e. plugging – approx.100% fluid diverted) [0008]

Claim 8
Nguyen ‘008 discloses the method of claim 1, wherein the RPM comprises dimethylaminoethyl methacrylate. [0077]

Claim 10
Nguyen ‘008 discloses the method of claim 2, wherein the RPM comprises dimethylaminoethyl methacrylate, the particulate comprises polylactic acid and the RPM and diverts the treatment fluid during the treatment operation. [0008, 0077, 0080]
Nguyen’008 however is silent regarding a particulate have a synergistic effect.
	Eoff teaches the above limitation (See paragraphs 0015 -0016→ Eoff teaches this limitation in that the coating of the RPM onto the particulate material can result in a beneficial stabilization of the treatment fluid itself. Specifically, certain RPMs such as, for example, some hydrophobically modified hydrophilic polymers, can precipitate from a treatment fluid under conditions of high pH and/or high temperatures and it is believed that there is a synergistic interaction between the RPM and the companion polymer, 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen’ 008 with the above limitation, as taught by Eoff, in order to reduce cost of goods when treating a subterranean formation. [00015]

Claim 11
Nguyen ‘008 discloses the method of claim 2, wherein after the treatment operation the RPM breaks down. [0058, 0078]

Claim 12
Nguyen ‘008 discloses the method of claim 11, wherein the RPM breaks down due to exposure to a formation temperature. [0058, 0078]

Claim 13
Nguyen ‘008 discloses the method of claim 2, wherein after the treatment operation the particulate degrades. [0058, 0078]

Claim 14
Nguyen ‘008 discloses the method of claim 13, wherein the particulate degrades due to exposure to a formation temperature. [0058, 0078]

Claim 15
Nguyen ‘008 discloses the method of claim 1, further comprising mixing the treatment fluid using mixing equipment. [0089]

Claim 16
Nguyen ‘008 discloses the method of claim 1, wherein the treatment fluid is introduced into the subterranean formation using one or more pumps. [0087-0088]

Claim 17
Nguyen ‘008 discloses a method comprising:
	providing a relative permeability modifier (RPM) comprising polylactic acid and a methacrylate;
	providing a particulate;
	preparing a treatment fluid comprising a base fluid, the RPM and the particulate; performing a treatment operation in a portion of a subterranean formation by injecting the treatment fluid into a portion of the subterranean formation. [0008, 0010, 0077; 0080, 0081, 0086-0090] 
Nguyen ‘008 however is silent regarding the methacrylate comprise a copolymer of dimethylaminoethyl methacrylate and cetyldimethylammoniumethyl methacrylate halide.

	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen ‘008 above with the above limitation, as taught by Eoff, in order to reduce the water the water permeability within a subterranean formation, particularly within a proppant pack or a gravel pack, using a relative permeability modifier. [0005]

Claim 18
Nguyen ‘008 discloses the method of claim 17, wherein the treatment operation comprises at least one treatment selected from the group consisting of a fracturing operation, a matrix acidizing operation and an acidizing fracturing operation. [0010]

Claim 19
Nguyen’008 discloses the method of claim 17, wherein the particulate comprises polylactic acid and the RPM and that diverts the treatment fluid during the treatment operation. [0008, 0077, 0080]
. [0008, 0077, 0080]
Nguyen’008 however is silent regarding a particulate have a synergistic effect.
	Eoff teaches the above limitation (See paragraphs 0015 -0016→ Eoff teaches this limitation in that the coating of the RPM onto the particulate material can result in a beneficial stabilization of the treatment fluid itself. Specifically, certain RPMs such as, for example, some hydrophobically modified hydrophilic polymers, can precipitate from a treatment fluid under conditions of high pH and/or high temperatures and it is believed that there is a synergistic interaction between the RPM and the companion polymer, particularly when the RPM is coated onto a particulate material) for the purpose of having the ability to use a fresh water base fluid, as opposed to an aqueous salt base fluid, providing an increased operational simplicity and allows a further reduction in cost of goods when treating a subterranean formation. [00015]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen’ 008 with the above limitation, as taught by Eoff, in order to reduce cost of goods when treating a subterranean formation. [00015]

Claim 20
Nguyen’008 discloses the method of claim 17, wherein the treatment operation diverts the treatment fluid by at least 10 %. (i.e. plugging – approx.100% fluid diverted) [0008]

Claim 21
Nguyen’008 discloses the method of claim 17, wherein the RPM reduces subterranean formation permeability by reducing matrix permeability of the subterranean formation and the particulate congregates within fractures within the subterranean formation thereby reducing permeability of the subterranean formation. [0010, 0077]

Claim 22
Nguyen ‘008 discloses the method of claim 17, further comprising mixing the treatment fluid using mixing equipment. [0089]

Claim 23
Nguyen discloses the method of claim 17, wherein the treatment fluid is introduced into the subterranean formation using one or more pumps. [0087-0088]

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’008, and Eoff,  as applied to claim 1 above, and in further view of Tang  (US 8,714,249 B1) (“Tang” herein)

Claim 25
Nguyen’008 discloses the method of claim 14.  Nguyen’008 however is silent regarding, wherein the treatment fluid further comprises calcium carbonate.
	Tang teaches the above limitation (See Col.9 lines 23-29 → Tang teaches this limitation in that, the DA comprises an inorganic base (e.g., bases, basic salts). Nonlimiting examples of inorganic bases suitable for use in this disclosure include sodium hydroxide, potassium hydroxide, magnesium hydroxide, ammonium hydroxide, 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen’008 with the above limitation, as taught by Tang, in order to enhance the rate of degradation of a DM.

Response to Arguments
Applicant’s arguments, filed on 002/18/2021, with respect to the objection of claim 3 have been fully considered and are persuasive.  The rejection of the objection of claim 3 has been withdrawn. 
Applicant’s arguments, filed on 002/18/2021, with respect to claims 4, 5, 6, `6, 21, and 23 rejected under 356 USC 112 (b) / seond have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to Claims 1-3, 6, 7, 9, 13, 14, 17, 18, 20, and 21 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Surjaatmadja et al. (US 2006/0185848 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/01/2021